DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Remark/Amendment filed on 1 March 2021 has been acknowledged. 
Currently, claims 1 – 11 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5 – 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walz et al. (Hereinafter Walz)(US 2016/0209283) in view Brummel et al. (Hereinafter Brummel) (US 2016/0320767).

	As per claim 1, Walz discloses diagnosing method of diagnosing the integrity of a sealed air tube of a pedestrian protection system of a vehicle (See at least paragraph 11 – 13), the method comprising:
providing the sealed air tube having a pressure sensor connected at each end of the air tube, the air tube being constructed and arranged to be located in front fascia of a vehicle,
providing a processor circuit electrically connected with the pressure sensors and leakage detected by ECU and pressure sensor data (See at least paragraph 11 – 15).
Walz does not expressly disclose elements of Fast Fourier Transform element to analyze the frequency to detect leakage of the air tube, transforming pressure sensors data into frequency data and determining that a leak is present in the air tube if frequencies other than the natural frequencies exist in the frequency spectrum of the air tube.
Brummel discloses an apparatus and method for detecting the current damaged state of a machine which utilized air flow comes into pressure sensors and use Fast Fourier Transform element to analyze the frequency to detect leakage of the air tube, transforming pressure sensors data into frequency data and determining that a leak is present in the air tube if frequencies other than the natural frequencies exist in the frequency spectrum of the air tube (See at least abstract and Figure 1).

It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate detecting the current damaged state of a machine which utilized air flow comes into pressure sensors and use Fast Fourier Transform element to analyze the frequency to detect leakage of the air tube, transforming pressure sensors data into frequency data and determining that a leak is present in the air tube if frequencies other than the natural frequencies exist in the frequency spectrum of the air tube as in Brummel in the system executing the method of Walz. As in Brummel, it is within the capabilities of one of ordinary skill in the art to utilize Fast Fourier Transform and using frequency spectrum using data from pressure sensor to Walz’s invention with the predictable result of detecting leakage in the air tube utilizing Fast Fourier Transform and using frequency spectrum using data from pressure sensor as needed in Walz.

As per claim 5, Walz discloses wherein the air tube is provided from silicone (See at least paragraph 12).

Claims 6 and 11 have same or substantially similar limitations to claims 1 and 5. Therefore, claims 6 and 11 are rejected under same rationales as claims 1 and 5.

Claims 2 – 3 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Walz and Brummel as applied to claims 1 and 6 above, and further in view of Hirchenhein et al. (Hereinafter Hirchenhein) (US 2019/0145313).

As per claim 2, Walz and Brummel disclose all the elements of the claimed invention but does not explicitly teach the elements of: wherein when a leak is indicated in the air tube, the method further comprising indicating the leak to a user.  
Hirchenhein teaches the element of: wherein when a leak is indicated in the air tube, the method further comprising indicating the leak to a user (See at least paragraph 15 – 16).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include wherein when a leak is indicated in the air tube, the method further comprising indicating the leak to a user as taught by Hirchenhein in the system of Walz and Brummel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Walz and Brummel disclose all the elements of the claimed invention but does not explicitly teach the elements of: wherein the step of indicating a leak to a user comprises illuminating a warning light in the vehicle.  
Hirchenhein teaches the element of: wherein the step of indicating a leak to a user comprises illuminating a warning light in the vehicle (See at least paragraph 15 – 16).
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to include wherein the step of indicating a leak to a user comprises illuminating a warning light in the vehicle as taught by Hirchenhein in the system of Walz and Brummel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Claims 8 and 9 have same or substantially similar limitations to claims 2 and 3. Therefore, claims 8 and 9 are rejected under same rationales as claims 2 and 3.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walz, Brummel and Hirchenhein as applied to claims 2 and 8 above, and further in view of Saito et al. (Hereinafter Saito) (US 4067288).

As per claim 4, Walz, Brummel and Hirchenhein disclose all the elements of the claimed invention but does not explicitly teach the elements of: wherein the step of indicating a leak to a user comprises causing a sound to be provided to warn the user.  
Saito teaches elements of: wherein the step of indicating a leak to a user comprises causing a sound to be provided to warn the user (See at least abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the step of indicating a leak to a user comprises causing a sound to be provided to warn the user as taught by Saito in the system of Walz, Brummel and Hirchenhein, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 has same or substantially similar limitations to claim 4. Therefore, claim 10 is rejected under same rationales as claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walz and Brummel as applied to claim 6 above, and further in view of Aoki (US 2004/0020701).

As per claim 7, Walz and Brummel disclose all the elements of the claimed invention but does not explicitly teach the elements of: wherein the electronic control unit is part of an air bag control unit of the vehicle.
Aoki teaches elements of: wherein the electronic control unit is part of an air bag control unit of the vehicle (See at least paragraph 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the electronic control unit is part of an air bag control unit of the vehicle as taught by Aoki in the system of Walz and Brummel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive.
The Applicant first argues, “The Examiner then cites Brummel as disclosing “an apparatus and method for detecting the current damaged state of a machine which utilized air flow comes into pressure sensors and use Fast Fourier Transform (FFT) element to analyze the 
The Examiner respectfully disagrees. The synonym defined by Merriam-Webster clearly cites that channel is synonym of tube with a definition of “a long hollow cylinder for carrying a substance (as a liquid or gas)” (https://www.merriam-webster.com/thesaurus/channel). Therefore, Brummel does teach air tube and it does test for damage of the tube by checking the pressure of pressure sensors and apply FFT to the pressure signal and output individual 

The Applicant further argues, “Furthermore, Brummel does not even mention “natural frequencies” so there is no disclosure or suggestion in Brummel regarding the claim 1 steps of “obtaining natural frequencies...” and “determining that a leak is present in the air tube if 
Please see above for the response to this argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662